Exhibit 10.10

Honeywell International Inc.
Supplemental Pension Plan
(Amended and Restated Effective January 1, 2009)

Article I - Purpose

     Effective November 20, 1975, Allied Corporation adopted the Allied
Corporation Supplemental Retirement Plan for Executives and Key Employees. Such
plan was amended and restated effective January 1, 2000 as the Honeywell
International Inc. Supplemental Pension Plan (the "Plan"). Such plan is further
amended and restated effective January 1, 2009 to comply with Section 409A of
the Code.

     The purpose of the Plan is to provide participants and their joint
annuitants and beneficiaries under the Pension Plan with the amount of
retirement income that is not provided under the Pension Plan because the
participant deferred compensation under one or more nonqualified deferred
compensation plans of Honeywell International Inc., including the Incentive Plan
and the Supplemental Savings Plans or, by reason of the limits imposed by
Section 415 and 401(a)(17) of the Code. The Plan is also intended to cover any
contractual obligation Honeywell has to pay pension benefits that cannot be
provided under the provisions of the Pension Plan.

     The Plan as amended and restated effective January 1, 2009 applies to a
participant who (i) has any portion of a Supplemental Benefit that accrues on or
after January 1, 2005, (ii) has any portion of a Supplemental Benefit that
accrued prior to January 1, 2005 but was vested on or after December 31, 2004,
or (iii) has an increase in the value of any subsidy with respect to
Grandfathered Benefits payable upon retirement before the Pension Plan’s normal
retirement date that accrues or increases as a result of service after December
31, 2004. The Plan preceding this amendment and restatement applies to a
participant not described in clause (iii) of the preceding sentence whose entire
Supplemental Benefit accrued and vested before January 1, 2005 (“Grandfathered
Benefit”).

     Except to the extent otherwise indicated, and to the extent otherwise
inappropriate, the Pension Plan and the provisions thereof are hereby
incorporated by reference.

Article II - Definitions

2.1 Accrued Pension Benefit - means the amount of retirement income payable
under the Pension Plan to or with respect to a participant at the date required
by this Plan.

2.2 Actuarial Equivalent or Actuarially Equivalent – means, except as otherwise
provided in the Plan, a benefit having the same actuarial value as the benefit
it replaces, determined using the same assumptions and methods as are used for
determining actuarial equivalency benefit under the Pension Plan.

--------------------------------------------------------------------------------



2.3 Board of Directors - means the Board of Directors of Honeywell.

2.4 Code - means the Internal Revenue Code of 1986, as amended from time to
time.

2.5 Committee - means the Management Development and Compensation Committee of
Honeywell.

2.6 Deferral Plan - means the Salary and Incentive Award Deferral Plan for
Selected Employees of Honeywell International Inc. and its Affiliates, as the
same may be amended from time to time.

2.7 Earliest Retirement Date – means the earliest date as of which the
participant would be eligible to commence the receipt of his Pension Plan
benefit, whether or not he elects to commence receipt of such Pension Plan
benefit as of such date.

2.8 Honeywell - means Honeywell International Inc., a Delaware corporation and
its subsidiaries.

2.9 Incentive Plan - means the Honeywell International Inc. Incentive
Compensation Plan for Executive Employees, and all predecessor and successor
plans.

2.10 Pension Plan - means the AlliedSignal Inc. Retirement Program (or any
successor defined benefit pension plan) and any other defined benefit pension
plan covering salaried employees of Honeywell International Inc. other than (i)
this Plan, (ii) the portion of any defined benefit pension plan providing
benefits to employees under the Honeywell Retirement Benefit Plan formula, the
UOP Pension Plan formula, the UOP International Pension Plan for US Employees,
the Norcross pension plan formula and the Novar pension plan formula and
provisions of such pension plans, and (iii) the AlliedSignal Pension Plan for
Contractual Obligations. Notwithstanding the foregoing, any Plan participant who
is a participant in a plan described in subclause (ii) above and who has waived
his or her right to the change in control benefit to which he or she was
previously entitled under the terms of a severance agreement or plan maintained
by Honeywell Inc. and is a participant in the Honeywell International Inc.
Supplemental Executive Retirement Plan for Executives in Career Band 6 and Above
shall have this definition apply without regard to subclause (ii) above.

2.11 Plan - means the Honeywell International Inc. Supplemental Pension Plan.

2.12 Separation from Service Date – means the date on which the participant’s
separation from service with Honeywell and its subsidiaries and affiliates
occurs within the meaning of Section 409A of the Code. A participant’s
Separation from Service Date occurs when the facts and circumstances indicate
that Honeywell and the participant reasonably anticipate that no further
services will be performed after a certain date or that the level of services
the participant will perform after such date will permanently decrease to no
more than 20% of the average level of services performed over the immediately
preceding 36-month period (or, if shorter, the entire period of the
participant’s employment by Honeywell and its subsidiaries and affiliates).

--------------------------------------------------------------------------------



2.13 Specified Employee – means any participant who, at any time during the
twelve (12) month period ending on the identification date (as determined by the
Vice President, Compensation and Benefits or his delegate), is a specified
employee under Section 409A of the Code, as determined by the Vice President,
Compensation and Benefits or his delegate, which determination of “specified
employees” and identification date shall be made by the Vice President,
Compensation and Benefits or his delegate in accordance with the provisions of
Sections 416(i) and 409A of the Code and the regulations issued thereunder.

2.14 Supplemental Benefit - means the excess, if any, of (i) the retirement
income payable to or with respect to a participant under the Pension Plan that
would have been accrued by the participant (1) had the amount of deferred
compensation awards under the Incentive Plan been compensation included for
calculating benefits under the Pension Plan in the year the award would
otherwise have been earned or payable as recognized by the Pension Plan, (2) had
participant deferred contributions, as that term is defined in the Supplemental
Savings Plan, been compensation included for calculating benefits under the
Pension Plan in the year the compensation would otherwise have been earned or
payable as recognized by the Pension Plan, (3) had the portion of base annual
salary and incentive awards deferred by a participant under the terms of the
Deferral Plan, been compensation included for calculating benefits under the
Pension Plan in the year the compensation would otherwise have been earned or
payable as recognized by the Pension Plan, (4) had the limits of Code Section
415 and 401(a)(17) not been incorporated in the Pension Plan, and (5) had the
participant met all the requirements for a benefit from the Pension Plan with
respect to all other pension benefits which Honeywell has become contractually
obligated to pay to the participant, over (ii) the participant's Accrued Pension
Benefit. A participant’s Supplemental Benefit shall include an estimate of any
compensation or service that is required to be taken into account under the
Pension Plan after the participant receives payment of his Supplemental Benefit.

2.15 Supplemental Savings Plans - means the Supplemental Non-Qualified Savings
Plans for Highly Compensated Employees of Honeywell International Inc. and its
Subsidiaries, as the same may be amended from time to time.

Article III - Participation

Participation in the Plan shall be limited to:

     (a) those participants in the Pension Plan (and their joint annuitants and
beneficiaries) who as a result of having deferred an award under the Incentive
Plan or having deferred compensation under the Supplemental Savings Plan or the
Deferral Plan, receive or shall receive a lesser amount under the Pension Plan
than would otherwise be paid or payable in the absence of such deferral;

     (b) those participants in the Pension Plan (and their joint annuitants and
beneficiaries) who as a result of the limitations contained in Code Sections 415
or 401(a)(17) receive or will receive a lesser amount under the Pension Plan
than would otherwise be paid or payable in the absence of such limitations; and

     (c) any employee who has entered into a contractual agreement with
Honeywell under which Honeywell shall, after the termination of employment of
the

--------------------------------------------------------------------------------



employee, provide a benefit in the form of a life annuity for the employee (and
the employee's joint annuitant or beneficiary) as provided under the terms of
the contractual agreement.

Article IV - Supplemental Benefit

4.01 Payment of Supplemental Benefit

     (a) Supplemental Benefits shall be payable directly to such participant, or
such participant's joint annuitant or beneficiary, as applicable, from the
general assets of Honeywell and Honeywell shall not be under any obligation to
set aside any funds or other assets for the payment of the Supplemental Benefits
under this Plan. Honeywell may, in its sole discretion, establish funds for
payment of these Supplemental Benefits. However, any and all such funds shall
remain assets of Honeywell and subject to the claims of creditors of the
corporation. Such funds, if any, shall not be deemed to be assets of this Plan.

      Notwithstanding the preceding paragraph, the Committee is authorized (but
not required) to cause Honeywell (or any successor thereto) to fund all or a
part of the Supplemental Benefits for such participant or participants as it may
select in its sole discretion from time to time. The amount of such funded
Supplemental Benefits shall not be assets of Honeywell and shall not be subject
to the claims of creditors of Honeywell. Such participants, if any, and the
amount of any funded Supplemental Benefits shall be designated in Appendix A and
the Supplemental Benefits of any participant not designated in Appendix A or the
portion of any Supplemental Benefit not funded as designated in Appendix A shall
not be so funded and shall remain subject to the provisions of the preceding
paragraph of this Section 4.01(a) . A participant designated on Appendix A who
is married on the date any funded Supplemental Benefits commence under Section
4.01(b) must obtain the written consent of the participant's spouse in the form
and manner prescribed by the Committee to the election of any form of payment of
such funded Supplemental Benefits other than a 50% joint and survivor annuity
with the participant's spouse designated as the joint annuitant. The Committee
is authorized to select, appoint and remove trustees or other entities or
individuals, to enter into, amend and terminate trust or other agreements, to
create trust or other secured funds, to cause Honeywell to make contributions to
such funds in such amounts as the Committee may determine from time to time and
to take all other actions that it may determine to be necessary or helpful in
implementing the funding, including providing for the payment of Supplemental
Benefits in accordance with applicable law.

     (b) The following rules shall be used in determining the time and form of
payment for a participant’s Supplemental Benefit:

           (1) Except as otherwise provided in this paragraph (b), the Actuarial
Equivalent value of a participant’s Supplemental Benefit shall be paid in a
single lump sum payment as of the first day of the month following 105 days
after the later of the participant’s Separation from Service Date or Earliest
Retirement Date. For purposes of this clause (1), the Earliest Retirement Date
of a participant who participates in the Retirement Earnings Plan formula of the
Pension Plan shall be his Separation from Service Date.

 

--------------------------------------------------------------------------------



           (2) A participant who was provided a payment election for his
Supplemental Benefit prior to January 1, 2009 other than a participant described
in clause (3) and who elected an annuity as his payment form shall, prior to his
benefit commencement date, be entitled to elect from among the Actuarially
Equivalent annuity forms of payment available to the participant under the
Pension Plan other than annuity forms with a level income option. Such payments
will begin as of the first day of the month following 105 days after the later
of the participant’s Separation from Service Date or Earliest Retirement Date.
If a participant fails to elect an annuity payment form by the required date,
his Supplemental Benefit shall be paid in a single life annuity if he is
unmarried on his benefit commencement date or in a joint and 50% survivor
annuity, with his opposite sex spouse on his benefit commencement date as his
contingent annuitant, if he is married on his benefit commencement date.

           (3) A participant who is listed on Schedule B of the Plan shall have
his Supplemental Benefits paid or begin to be paid as of the date indicated on
Schedule B in the payment form elected by such participant; provided that a
participant who elected an annuity as his payment form shall, prior to his
benefit commencement date, be entitled to elect from among the Actuarially
Equivalent annuity forms of payment available to the participant under the
Pension Plan other than annuity forms with a level income option. If a
participant fails to elect an annuity payment form, his Supplemental Benefit
shall be paid in a single life annuity if he is unmarried on his benefit
commencement date or in a joint and 50% survivor annuity, with his opposite sex
spouse on his benefit commencement date as his contingent annuitant, if he is
married on his benefit commencement date.

          (4) A participant who is entitled to disability pension benefits under
the Pension Plan that qualify as “ancillary benefits” shall continue to receive
such benefits as required by the Pension Plan as long as the participant
satisfies the conditions applicable to such benefits. The Actuarial Equivalent
value of such participant’s Supplemental Benefit at retirement shall be paid as
of the first day of the month following 105 days after the latest date the
ancillary disability pension benefits could be paid, whether or not the
ancillary disability pension benefits continue to be paid to such date. The form
of payment shall be determined in accordance with clause (1) or (2) as
applicable.

          (5) A participant who is entitled to a Supplemental Benefit and whose
Separation from Service Date and Earliest Retirement Date both occurred before
July 1, 2009 (other than a participant described in clause (3)) shall receive
his Supplemental Benefits as of July 1, 2009, with the form of payment
determined in accordance with clause (1) or (2) as applicable.

      (c) A participant’s Supplemental Benefit shall include an estimate of any
service or compensation (such as during a severance period or bridge leave of
absence) following the participant’s benefit commencement date that is required
to be taken into account in calculating a participant’s Supplemental Benefit. In
no event shall Honeywell be required to recalculate or otherwise true up the
Supplemental Benefit actually paid.

--------------------------------------------------------------------------------



      (d) For the purpose of determining the Actuarial Equivalent present value
of a participant's accrued Supplemental Benefit, the "Applicable Mortality
Table" and the "Applicable Interest Rate" shall be used, as defined below.

(1)       The "Applicable Mortality Table" means the mortality table prescribed
by the Secretary of the Treasury pursuant to Code Section 417(e). Such table
shall be based on the prevailing commissioners' standard table (described in
Code Section 807(d)(5)(A)) used to determine reserves for group annuity
contracts issued on the date as of which the present value is being determined
(without regard to any other subparagraph of Code Section 807(d)(5)).       (2)
 

The "Applicable Interest Rate" means the average annual rate of interest on
30-year Treasury securities determined as of the third calendar month preceding
the month during which the benefit commencement occurs.

     (e) In the event that a Supplemental Benefit becomes payable and the
relevant Pension Plan or agreement is terminated in accordance with its terms,
then the participant shall have a right to only the Supplemental Benefit accrued
to the date of termination of the relevant Pension Plan or agreement. In such
event, Honeywell shall remain liable for the payment of the Supplemental Benefit
and payment shall be made at such times and in such manner as provided in this
Section 4.01.

     (f) Except to the extent that a participant's Supplemental Benefit is
funded as described in Section 4.01(a), the rights and interest of any
participant, joint annuitant, or beneficiary to a Supplemental Benefit under
this Plan shall be the same as any other unsecured creditor of Honeywell (or any
successor thereto). In the event of any bankruptcy proceeding by or against
Honeywell, a participant, joint annuitant or beneficiary shall be entitled to
prove a claim for any unpaid portion of the benefit provided by the Plan.

(g) No person shall have a right to acceleration of any payment under the Plan.
No person shall be entitled to anticipate such benefit by assignment, pledge or
transfer in any form or manner prior to actual or constructive receipt of
payment.

(h) Notwithstanding any provision of this Section 4.01 to the contrary, if a
participant is a Specified Employee at his Separation from Service Date and
payment under this Section 4.01 is required to be made or commence within the
6-month period following his Separation from Service Date, such payment shall be
delayed if it is to be made in a single lump sum payment or accumulated if it is
to be made in an annuity until the earlier of the first day of the seventh month
following the Separation from Service Date or the first day of the month
following the participant’s death, with no interest or earnings accruing on the
delayed payments.

--------------------------------------------------------------------------------



4.02 Death Benefits

      (a) If a participant receives his Supplemental Benefit in a single lump
sum payment, no Supplemental Benefit shall be paid to his surviving spouse or
beneficiary following his death.

      (b) If a participant elects to receive his Supplemental Benefit in an
annuity that provides a survivor annuity or death benefit, the participant’s
surviving spouse or beneficiary, as applicable, shall receive the applicable
survivor benefit or death benefit following the participant’s death.

      (c) If a participant dies before he receives his Supplemental Benefit, his
surviving spouse or beneficiary shall receive the Actuarial Equivalent value of
any pre-retirement surviving spouse benefits or death benefits provided by the
Pension Plan (1) in the form of the annuity required by the Pension Plan if the
participant elected to receive his Supplemental Benefits in an annuity, or (2)
in all other cases, in the form of a single lump sum payment. Such payment will
be paid or begin to be paid as of the first day of the month following 105 days
after the later of the participant’s death or the date that would have been the
participant’s Earliest Retirement Date.

Article V - Administration

5.01 Plan Administrator - The Board of Directors shall name a Plan
Administrator. Such Plan Administrator shall serve at the convenience of the
Board of Directors and shall serve without compensation. The Plan Administrator
shall keep such records as necessary for the proper administration of the Plan
and shall report to the Board of Directors at such time or times as the Board of
Directors shall designate.

5.02 Benefit Determination - The Plan Administrator shall determine the amount
and timing of any benefit paid under the Plan. The Plan Administrator shall rely
on the records of Honeywell in determining any participant's eligibility for and
amount of benefit under the Plan. In the event that the Plan Administrator's
reliance on the records of Honeywell causes a benefit to be over or under paid,
the Plan Administrator shall adjust future payments to be increased or decreased
as required. If such future payments are insufficient to recover any overpayment
to a participant, the Plan Administrator shall withhold any payments then due a
participant and take any action deemed appropriate to recover the balance of the
overpayment.

5.03 Benefit Appeals - The Plan Administrator shall establish an appeals
procedure as defined by U.S. Department of Labor regulations. Such procedures
will provide that the participant has sixty (60) days upon receipt of any
benefits or denial of benefits to file an appeal with the Plan Administrator.
The Plan Administrator must respond within sixty (60) days of receiving the
appeal, in writing, specifically identifying those Plan provisions on which the
benefit denial was based and indicating what information the participant must
supply in order to perfect a claim for benefits.

5.04 Nonduplication of Benefits - To avoid the duplication of benefits, the
amount of any similar benefits under this Plan shall be offset and reduced by
the amount of any similar benefit provided the participant under other
supplemental pension plans sponsored by Honeywell International Inc. or its
subsidiaries or affiliates (other than the Honeywell International Inc.
Supplemental Executive Retirement Plan for Executives in Career Band 6 and
Above) for which the participant may be eligible, provided however

--------------------------------------------------------------------------------



that payment under all plans shall begin at the same time and in the same form
of payment.

5.05 Compliance with Section 409A of the Code – The Plan is intended to comply
with the applicable requirements of Section 409A of the Code, and will be
administered in accordance with Section 409A of the Code to the extent that
Section 409A of the Code applies to the Plan. Notwithstanding any provision of
the Plan to the contrary, distributions from the Plan may only be made in a
manner, and upon an event, permitted by Section 409A of the Code. If any payment
or benefit cannot be provided or made at the time specified herein without
incurring penalties under Code section 409A, then such benefit or payment will
be provided in full at the earliest time thereafter when such penalties will not
be imposed. To the extent that any provision of the Plan would cause a conflict
with the applicable requirements of Section 409A of the Code, or would cause the
administration of the Plan to fail to satisfy the applicable requirements of
Section 409A of the Code, such provision shall be deemed null and void to the
extent permitted by applicable law.

Article VI - Amendment and Termination

6.01 Plan Amendments - Honeywell reserves the right to amend the plan from time
to time. The Plan may be amended by the Committee; provided however, that no
amendment shall reduce any benefit being paid or then payable to a participant.
Further, no amendment shall reduce the benefits provided by the Plan to
participants or alter in any manner the rights of the participants to benefits
provided under this Plan.

6.02 Plan Termination - Honeywell reserves the right to terminate the Plan.
However, such termination shall not adversely affect the rights of participants.

--------------------------------------------------------------------------------



APPENDIX A
FUNDED BENEFITS
FOR DESIGNATED PARTICIPANTS

The following participants shall have the designated portion of their Plan
benefits funded as permitted in Section 4.01(a):

   
Lump Sum Value


Name  
of Funded Benefit

Date Benefit Funded
----  
-----------------

-------------------
Richard F. Wallman    
$2,100,000
December 28, 2000
  Barry C. Johnson  
$1,400,000

December 28, 2000


The Committee (or its delegate) may determine that the portion of the Plan
providing funded Supplemental Benefits to participants designated on this
Appendix shall be separated from the remaining portion of this Plan as of
December 20, 2000 (or such later date as may be established by the Committee)
and shall thereafter constitute a separate plan, program or arrangement with
terms and provisions identical to this Plan. Supplemental Benefits under such
separate plan, program or arrangement and this Plan shall be calculated to avoid
duplication or omission of benefits.

--------------------------------------------------------------------------------



APPENDIX B

NAME PAYMENT DATE D. FLATT 11/1/09 T. WEIDENKOPF 1/1/11 N. DICCIANI 11/1/09


--------------------------------------------------------------------------------